Citation Nr: 0404808	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  01-06 857A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and her daughter

ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The veteran had active military service from April 1943 to 
October 1945.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2001 rating decision by the Department 
of Veterans Affairs (VA) Columbia, South Carolina, Regional 
Office (RO).  The appellant filed a notice of disagreement 
with that rating decision in June 2001.  After receiving a 
statement of the case in June 2001, the appellant perfected 
her appeal to the Board by timely filing a substantive appeal 
in July 2001.  

A hearing was conducted by the undersigned at the RO in 
October 2003.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on our part.  


REMAND

The appellant asserts that service connection is warranted 
for the cause of the veteran's death because, she claims, his 
service-connected residuals of multiple shell fragment wounds 
played a role in the development of the head and neck cancer 
that caused his death.  She contends that his service-
connected shell fragment wounds included wounds to the face 
that left metallic foreign bodies in his right cheek that 
went on to either cause the development of mouth cancer, or 
prevented accurate diagnosis of the severity of the disease, 
or reduced the effectiveness of radiation treatment for the 
disease.  

The medical evidence indicates that the veteran underwent 
four surgeries for mouth cancer between 1988 and 1999, in 
addition to the three he underwent in 1999 and the final one 
he underwent in May 2000.  However, there are no clinical 
records in the claims file pertaining to the surgeries prior 
to 1999 or to medical treatment the veteran received between 
1988 and 1999.  The Board believes those records would be 
helpful in determining whether there was a relationship 
between the veteran's service-connected residuals of multiple 
shell fragment wounds and the development of his mouth 
cancer.  

Furthermore, there has been significant procedural changes in 
the adjudication of claims since the appellant filed her 
claim.  This Remand will also afford an opportunity to 
address those changes.  

Accordingly, the appellant's claim is remanded to the RO for 
the following actions:  

1.  Ensure that all notice obligations have 
been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. 
§ 3.159 and any other applicable legal 
precedent.  Particularly, the appellant 
should be notified of what evidence VA will 
develop, and what evidence she must 
furnish.  

2.  After obtaining any appropriate 
authorization, contact Frank R. Warder, 
M.D., at the Palmetto Ear, Nose, and Throat 
Consultants, P.A., in Columbia, South 
Carolina, and request copies of the 
veteran's medical records pertaining to 
treatment and surgeries he underwent 
between 1988 and 1999.  All records 
obtained should be associated with the 
claims file.  If he has no such records, 
Dr. Warder should be requested to so state.  

3.  After obtaining any appropriate 
authorization contact Providence Hospital 
in Columbia, South Carolina, and request 
copies of medical records pertaining to the 
veteran between 1988 and 1999.  All records 
obtained should be associated with the 
claims file.  If the hospital has no such 
records, it should be requested to so 
state.  

4.  After obtaining any appropriate 
authorization contact Palmetto Richland 
Memorial Hospital in Columbia, South 
Carolina, and request copies of medical 
records pertaining to the veteran between 
1988 and 1999.  All records obtained should 
be associated with the claims file.  If the 
hospital has no such records, it should be 
requested to so state.  

5.  After obtaining any appropriate 
authorization contact Baptist Medical 
Center in Columbia, South Carolina, and 
request copies of medical records 
pertaining to the veteran between 1988 and 
1999.  All records obtained should be 
associated with the claims file.  If the 
hospital has no such records, it should be 
requested to so state.  

6.  After obtaining any appropriate 
authorization, contact G. A. Lippard, Jr., 
D.D.S. in Columbia, South Carolina, and 
request copies of the veteran's dental 
records.  All records obtained should be 
associated with the claims file.  If Dr. 
Lippard has no such records, he should be 
requested to so state.  

7.  Contact the appellant and request that 
she provide the names and addresses of any 
health care providers, other than those 
listed above, who provided dental treatment 
to the veteran during his lifetime, or who 
provided treatment for his mouth cancer 
between 1988 and May 2000.  Then, after the 
proper authorization is obtained from the 
appellant, obtain copies of the veteran's 
treatment records from the health care 
providers identified and associate them 
with the claims file.  

8.  After receipt of the above requested 
medical records, determine if it would be 
appropriate to obtain a supplemental 
medical opinion to clarify any evidence 
contained in the additional medical 
evidence obtained.  If such opinion is 
deemed necessary, request that an 
oncologist review the entire claims file 
and express an opinion as to whether it is 
more likely, less likely, or as likely as 
not that metal fragments in the veteran's 
face caused or contributed to the cause of 
the veteran's death, including by being the 
cause of mouth cancer, preventing an 
accurate diagnosis of the severity of the 
cancer, or by reducing the effectiveness of 
radiation treatment for the cancer.  The 
oncologist should be requested to present 
all opinions and findings, and the reasons 
and bases therefor, in a clear, 
comprehensive, and legible manner in the 
report.  

9.  After the above requested actions have 
been completed, the claim should be re-
adjudicated.  If the benefit sought on 
appeal remains denied, the appellant and 
her representative should be furnished a 
supplemental statement of the case, and an 
appropriate period of time to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  

